Case 18-30241   Doc 31   Filed 02/12/19 Entered 02/12/19 17:43:16   Desc Main
                           Document     Page 1 of 5
Case 18-30241   Doc 31   Filed 02/12/19 Entered 02/12/19 17:43:16   Desc Main
                           Document     Page 2 of 5
Case 18-30241   Doc 31   Filed 02/12/19 Entered 02/12/19 17:43:16   Desc Main
                           Document     Page 3 of 5
Case 18-30241   Doc 31   Filed 02/12/19 Entered 02/12/19 17:43:16   Desc Main
                           Document     Page 4 of 5
Case 18-30241   Doc 31   Filed 02/12/19 Entered 02/12/19 17:43:16   Desc Main
                           Document     Page 5 of 5
